Mr. Justice Paxson
delivered the opinion of the court,
It is not alleged that in his application for insurance the insured made any false representation of an existing fact. What he did declare was, “that he is not now afflicted with any disease or disorder, and that he does not now, nor will he, practise any pernicious habit that obviously tends to the shortening of life.” The case stated sets forth, “ That at the times of making the aforesaid application for insurance, the said Abram F. Fangboner was of correct and temperate habits; that some years after the issuing of said policy he became addicted to the use of intoxicating drinks, from the immoderate use of which he was attacked with delirium *121tremens, from which he died.” The policy issued in pursuance of said application contained this provision: “If any of the statements or declarations made in the application for this policy, upon the faith of which this policy is issued, shall be found in any respect untrue, then and in every such case this policy shall be null and void.” It is unnecessary to discuss the question as to whether the declarations of the insured as to existing facts in his application, constitute a warranty. The authorities are by no means uniform upon this point. Our own recent case of the Washington Life Insurance Co. v. Schaible, 1 W. N. C. 369, holds that they do not constitute such warranty. Where, however, the policy has "been issued upon the faith of such representations, and they are false in point of fact, the better opinion seems to be that the policy is avoided. And this is so even where the false statement is to a matter not material to the risk: Jeffries v. The Life Insurance Co., 22 Wallace 47. In such case the agreement is that if the statements are false, there is no insurance; no policy is made by the company, and no policy is accepted by the insured. In the case in hand the policy attached. There was nothing to avoid it ab initio. Were the mere declarations by the insured in his application, as to his future intentions, and his failure to carry out his declarations, or to comply with his intentions as to his future conduct, sufficient to work subsequent forfeiture of the policy ? In no part of the application did the assured covenant that he would not practise any pernicious habit. Nor did he promise, agree or warrant not to do so. He declared that he would not. To declare, is to state; to assert; to publish; to utter; to announce; to announce clearly Some opinion or resolution ; while to promise is to agree; “ to pledge one’s self; to engage; to assure or make sure; to pledge by contract.” — Worcester. There is no clause in the policy which provides that if the assured shall practise any pernicious habit tending to shorten life, the policy shall ipso facto become void. There is only the stipulation that, “ if any of the statements or declarations made in the application * * * shall be found in any respect untrue, this policy shall be null and void.” This evidently referred to a state of things existing at the time the policy was issued. As to such matters, as I have already said, there was no untrue statement. But the assured declared, as a matter of intention, that he' would not practise any pernicious habit. Was this declaration of future intention false ? There is no allegation, much less proof, that it was so. The assured might well have intended to adhere to his declaration in the most perfect good faith, yet in a moment of temptation have been overcome by this insidious enemy. In the absence of any clause in the policy avoiding it in case the assured should practise any such habit, and of any covenant or warranty on his part that he would *122not do so, we do not think his mere declaration to that effect in the application sufficient to avoid the policy.
The judgment is reversed, and judgment is now entered in favor of the plaintiff and against the defendant for the sum of $1500, with interest from June 26th 1876.
Mr. Justice Trunkey dissented.